DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sterile docking system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sterile docking system” in claims 11-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 16 is objected to because of the following informalities: ”the tube” should be “the first tube.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bacehowski et al. (US 4,417,753) in view of Gajewski et al. (US 4,140,162).
Regarding claim 1, Bacehowski discloses an apparatus (see Figs. 2, 3), comprising: a container (see Fig. 3, col. 3, ll. 15-16, conventional flexible container) defining a storage volume within which a product can be contained (see Fig. 3, cell therapy product can be placed in container), the container constructed from a material (see Fig. 3); a connector 10 coupled to the container (see Fig. 3; col. 3, ll. 52-62), the connector configured to allow fluid communication between the storage volume an external volume (see Fig. 3), the connector constructed from polyethylene (see cl. 3, 8); and a tube 16 coupled to the connector (see Fig. 3; col. 3, ll. 52-62), the tube constructed from PVC (see col. 3, l. 52, different from polyethylene), the tube and the connector coupled to an edge of the container to produce a substantially hermetic seal (see col. 3, ll. 60-62, melt and fusing together would lead to hermetic seal). 
Bacehowski does not disclose the container constructed from the same material as the connector. 
Gajewski discloses a medical container with ports (see Figs. 1-2), the medical container constructed from polyethylene (see col. 1, ll. 50-52). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the medical container constructed from polyethylene, as disclosed by Gajewski, as such a material is capable of creating a medical container for holding medical contents and Bacehowski specifically mentions Gajewski as disclosing material for medical containers (see Bacehowski, col. 1, ll. 30-31). 
Regarding claim 2, teachings of Bacehowski and Gajewski are described above and Bacehowski further discloses an end portion of the tube coupled within the connector (see Fig. 3; col. 3, ll. 52-57; col. 4, l. 10); and an end portion of the connector is coupled to the edge of the container (see Fig. 3; col. 3, ll. 57-62, inner edge of port).
Regarding claim 7, teachings of Bacehowski and Gajewski are described above and Bacehowski further discloses the tube defines a lumen (see Fig. 3) through which the cell therapy product can be conveyed (see Fig. 3, product conveyed to inside via lumen of tube), the cell therapy product maintaining separation from the connector (see Fig. 3, tube within connector through which product flows would cause the tube to be between product and connector, therefore separating product from connector). 
Regarding claim 8, teachings of Bacehowski and Gajewski are described above and Bacehowski further discloses the container is a flexible container (see Fig. 3; col. 1, ll. 27-34) constructed from a first a first layer and a second layer (see Fig. 3, front layer and then back layer, with the layers on the front and back sides of the enclosure allowing for the container to be filled).
Regarding claim 10, teachings of Bacehowski and Gajewski are described above and Bacehowski further discloses the connector coupled to the edge of the flexible container between the first layer and the second layer (see Fig. 3; col. 3, ll. 52-62, front and back layers combine to make port 20 and connector is friction fit between the two layers and fused).
Claim(s) 3-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bacehowski in view of Gajewski as applied to claim 2 above, and further in view of Strassmann (US 6,127,009).
Regarding claims 3 and 4, teachings of Bacehowski and Gajewski are described above but do not specifically teach the end portion of the tube includes a first end surface and the end portion of the connector includes a second end surface, the second end surface being aligned with the first end surface, nor do they teach the first end surface and the second end surface are substantially flush with an inner surface of the container. 
Strassman discloses a dispenser unit having a flexible polymer container (bag) 30, 31, a connector 10, 11, and a tube 20 (see Fig. 1). Strassman further discloses securing an end portion of tube 20 within connector 10, 11 such that an end surface of the tube is aligned with an end surface of the connector (see Fig. 1) and coupling the connector 10, 11 such that the end surface of the tube and the end surface of the connector are substantially flush with an inner surface of the container (see Fig. 1, due to the flexibility of the container, the inner surface of the container can be positioned such that it is substantially flush with the end surface of the tube and the end surface of the connector). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the securing the tube be securing an end portion of the tube within the connector such that an end surface of the tube is aligned with an end surface of the connector and coupling the connector such that the end surface of the tube and the end surface of the connector are substantially flush with an inner surface of the container, as disclosed by Strassman, as this would allow for the entire inner side surface of the connector to be coupled to the tube and the entire outer side surface of the connector to be coupled to the container, promoting a secure connection between the container, connector, and tube. 
Regarding claim 5, teachings of Bacehowski, Gajewski, and Strassman are described above and Bacehowski further discloses the end portion of the tube and the end portion of the connector are heat bonded to the edge of the container (see col. 3, l. 60-col. 4, l. 7).
Regarding claim 18, Bacehowski discloses a method of constructing a container assembly (see Fig. 3; col. 3, ll. 52-62), comprising: securing an end portion of a tube 16 within a connector 10 , the connector being constructed from polyethylene (see cl. 3, 8, first material), the tube being constructed from a material different from polyethylene – PVC (see col. 3, l. 52, second material); and coupling the connector to the container (see Fig. 3; col. 3, ll. 52-62); the container having an inner surface (see Fig. 3), the inner surface defining a storage volume within which a cell therapy product can be placed inside and contained (see Fig. 3).
Bacehowski does not disclose the container being constructed from polyethylene.
Gajewski discloses a medical container with ports (see Figs. 1-2), the medical container constructed from polyethylene (see col. 1, ll. 50-52). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the medical container constructed from polyethylene, as disclosed by Gajewski, as such a material is capable of creating a medical container for holding medical contents and Bacehowski specifically mentions Gajewski as disclosing material for medical containers (see Bacehowski, col. 1, ll. 30-31). 
Bacehowski and Gajewski do not disclose securing an end portion of the tube within the connector such that an end surface of the tube is aligned with an end surface of the connector, and coupling the connector such that the end surface of the tube and the end surface of the connector are substantially flush with an inner surface of the container.
Strassman discloses a dispenser unit having a flexible polymer container (bag) 30, 31, a connector 10, 11, and a tube 20 (see Fig. 1). Strassman further discloses securing an end portion of tube 20 within connector 10, 11 such that an end surface of the tube is aligned with an end surface of the connector (see Fig. 1) and coupling the connector 10, 11 such that the end surface of the tube and the end surface of the connector are substantially flush with an inner surface of the container (see Fig. 1, due to the flexibility of the container, the inner surface of the container can be positioned such that it is substantially flush with the end surface of the tube and the end surface of the connector). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the securing the tube be securing an end portion of the tube within the connector such that an end surface of the tube is aligned with an end surface of the connector and coupling the connector  such that the end surface of the tube and the end surface of the connector are substantially flush with an inner surface of the container, as disclosed by Strassman, as this would allow for the entire inner side surface of the connector to be coupled to the tube and the entire outer side surface of the connector to be coupled to the container, promoting a secure connection between the container, connector, and tube. 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bacehowski in view of Gajewski as applied to claim 1 above, and further in view of Kersten et al. (US 4,616,760).
Regarding claim 6, teachings of Bacehowski and Gajewski are described above and Bacehowski further discloses the second material is PVC (see rejection of claim 1) while Bacehowski and Gajewski disclose the first material is polyethylene, though neither reference discloses the polyethylene being linear low density polyethylene (LLDPE) or low density polyethylene (LDPE). 
Kersten discloses a port and closure assembly for a container with an interface layer 22 and port 14 constructed by the same material – a polyethylene that is linear low density polyethylene (see col. 3, ll. 6-11). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the polyethylene be linear low density polyethylene, Kersten disclosing this being a well known polyethylene and as the selection of a known plastic  (linear low density polyethylene) to make a container of a type made of plastics (polyethylene) prior to the invention has been held obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bacehowski in view of Gajewski as applied to claim 8 above, and further in view of Yoshida et al. (US 2017/0202740).
Regarding claim 9, teachings of Bacehowski and Gajewski are described above and these references do not further disclose the first layer is a laminate including a first substrate and a first barrier coating; and the second layer is a second laminate including a second substrate and a second barrier coating. 
Yoshida discloses a container (bag) for blood and blood components (see Abstract, para. 2, 40). Yoshida further discloses that it is well known to coat a polymer substrate with a barrier coating of alumina followed by an additional coating or polymer laminate to protect the alumina coating, the alumina providing enhanced oxygen barrier properties over the polymer (see para. 66-67). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the polymer substrate (see rejections of claim 1 and 8, front and back layers made of polyethylene, a polymer) have a barrier coating of alumina followed by an additional coating or polymer laminate to protect the alumina coating in order to provide enhanced oxygen barrier properties over the polymer, as disclosed by Yoshida.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leurink et al. (US 4,737,214) in view of Frank (US 2008/0003206) and further in view of Bacehowski et al. (US 4,417,753).
Leurink discloses a method of conveying a fluid product (see Abstract; Figs. 1-2; col. 1, ll. 5-13) comprising placing a first end portion of a first tube 1 of a container assembly (see col. 2, ll. 8-10) into a sterile docking system (see Fig. 1; Abstract; col. 2, ll. 24-32), the container assembly including  a container (bag) and the first tube, the first tube constructed from PVC (see col. 4, l. 27, cl. 1); placing an end portion of a second tube 2 into the sterile docking system (see col. 2, ll. 24-32), the second tube constructed from PVC (see col. 3, l. 27; cl. 1); actuating the sterile docking system to joining the first end portion of the first tube to the end portion of the second tube (see Fig. 2); and conveying, after the actuating, product through the first tube and the second tube (see col. 1, ll. 10-11, circulating human blood, infusions, etc.).
Leurink does not disclose the container defining a storage volume within which the cell therapy product can be contained. 
Frank discloses a container defining a storage volume within which the cell therapy product can be contained (see cl. 38) as well as conveying the cell therapy product to a patient (see cl. 41) that has autoimmune disease.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the container of Leurink include cell therapy product as well as conveying the cell therapy product to a patient in order to treat a patient having autoimmune disease, as disclosed by Frank.
Leurink and Frank not disclose the container assembly including a connector, the container constructed from a material different from the material (PVC) of the first and second tubes, a second end portion of the first tube coupled within the connector, an end portion of the connector and the second end portion of the first tube coupled to an edge of the container to produce a substantially hermetic seal. 
Bacehowski discloses an container assembly (see Figs. 2, 3), comprising: a container (see Fig. 3, col. 3, ll. 15-16, conventional flexible container) defining a storage volume within which a product can be contained (see Fig. 3), the container constructed from a material different than the material of the tubing (see Fig. 3; see col. 1, ll. 10-12, 57, polyolefin container); a connector 10 coupled to the container (see Fig. 3; col. 3, ll. 52-62), the connector configured to allow fluid communication between the storage volume an external volume (see Fig. 3), the connector constructed from polyethylene (see cl. 3, 8); and a tube 16 coupled to the connector (see Fig. 3; col. 3, ll. 52-62), the tube constructed from PVC (see col. 3, l. 52, different from polyethylene), the tube and the connector coupled to an edge of the container to produce a substantially hermetic seal (see col. 3, ll. 60-62, melt and fusing together would lead to hermetic seal). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the container assembly further comprise the connector and tube configuration disclosed by Bacehowski in order to have a flexible medical container attached to tubing, allowing for mechanical heat-sealing of various medical plastic items (see col. 1, ll. 6-23).
Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leurink in view of Frank and further in view of Bacehowski as applied to claim 11 above, and further in view of Mahal (US 4,479,989).
Regarding claim 12, teachings of Leurink, Frank, and Bacehowski are described above and while these references, together, discloses the second material is polyvinyl chloride (see rejection of claim 11, tubes constructed from PVC) but do not specifically teach the first material is linear low-density polyethylene (LLDPE).
Mahal discloses medical bags such as blood bags or IV bags comprising linear low density polyethylene (see Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the container constructed from the first material being linear low density polyethylene, Mahal disclosing this being a well known material for sterilized medical containers and as the selection of a known plastic  (linear low density polyethylene) to make a container of a type made of plastics (see Leurink, col. 1, l. 10, plastic bag) prior to the invention has been held obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). Consequently, this would predictably result in a container that can contain the cell therapy. 
Regarding claim 13, teachings of Leurink, Frank, Bacehowski, and Mahal are described above but as described above do not specifically disclose the container is a flexible container constructed from a first layer and a second layer. 
Bacehowski further discloses the container is a flexible container (see Fig. 3; col. 1, ll. 27-34) constructed from a first a first layer and a second layer (see Fig. 3, front layer and then back layer, with the layers on the front and back sides of the enclosure allowing for the container to be filled). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the container be a flexible container constructed from a first layer and a second layer, as disclosed by Bacehowski in order to allow for the storage volume in between the two layers. 
Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leurink in view of Frank and further in view of Bacehowski and further in view of Mahal as applied to claim 13 above, and further in view of Yoshida et al. (US 2017/0202740).
Regarding claim 14, teachings of Leurink, Frank, Bacehowski and Mahal are described above and these references do not further disclose the first layer is a laminate including a first substrate and a first barrier coating; and the second layer is a second laminate including a second substrate and a second barrier coating, though Leurink discloses the bag made out of polymer (see rejection of claim 12, lldpe, which is a polymer). 
Yoshida discloses a container (bag) for medical purposes (see Abstract, para. 2, 40). Yoshida further discloses that it is well known to coat a polymer substrate with a barrier coating of alumina followed by an additional coating or polymer laminate to protect the alumina coating, the alumina providing enhanced oxygen barrier properties over the polymer (see para. 66-67). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the polymer substrate (see rejections of claims 12 and 13, layers would be made out of lldpe and be the polymer substrate) have a barrier coating of alumina followed by an additional coating or polymer laminate to protect the alumina coating in order to provide enhanced oxygen barrier properties over the polymer, as disclosed by Yoshida.
Regarding claim 15, teachings of Leurink, Frank, Bacehowski, Yoshida, and Mahal are described above and these references as described above do not specifically teach the connector is coupled to the edge of the flexible container between the first layer and the second layer. 
Bacehowski further discloses the connector coupled to the edge of the flexible container between the first layer and the second layer (see Fig. 3; col. 3, ll. 52-62, front and back layers combine to make port 20 and connector is friction fit between the two layers and fused). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the connector coupled to the edge of the flexible container between the first layer and the second layer, as disclosed by Bacehowski, in order to secure the connector in place in relation to the container (including layers) and also allow for connection of the connector to storage volume.
Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leurink in view of Frank and further in view of Bacehowski as applied to claim 11 above, and further in view of Strassmann (US 6,127,009).
Regarding claims 16 and 17, teachings of Leurink, Frank, and Bacehowski are described above but do not specifically teach the end portion of the tube includes a first end surface and the end portion of the connector includes a second end surface, the second end surface being aligned with the first end surface, nor do they teach the first end surface and the second end surface are substantially flush with an inner surface of the container. 
Strassman discloses a dispenser unit having a flexible polymer container (bag) 30, 31, a connector 10, 11, and a tube 20 (see Fig. 1). Strassman further discloses securing an end portion of tube 20 within connector 10, 11 such that an end surface of the tube is aligned with an end surface of the connector (see Fig. 1) and coupling the connector 10, 11 such that the end surface of the tube and the end surface of the connector are substantially flush with an inner surface of the container (see Fig. 1, due to the flexibility of the container, the inner surface of the container can be positioned such that it is substantially flush with the end surface of the tube and the end surface of the connector). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the securing the tube be securing an end portion of the tube within the connector such that an end surface of the tube is aligned with an end surface of the connector and coupling the connector such that the end surface of the tube and the end surface of the connector are substantially flush with an inner surface of the container, as disclosed by Strassman, as this would allow for the entire inner side surface of the connector to be coupled to the tube and the entire outer side surface of the connector to be coupled to the container, promoting a secure connection between the container, connector, and tube.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bacehowski in view of Gajewski and further in view of Strassmann as applied to claim 18 above, and further in view of Kersten.
Regarding claim 19, teachings of Bacehowski, Gajewski, and Strassman are described above and Bacehowski further discloses the second material is PVC (see rejection of claim 18) while Bacehowski, Gajewski, and Strassman disclose the first material is polyethylene, though neither reference discloses the polyethylene being linear low density polyethylene (LLDPE). 
Kersten discloses a port and closure assembly for a container with an interface layer 22 and port 14 constructed by the same material – a polyethylene that is linear low density polyethylene (see col. 3, ll. 6-11). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the polyethylene be linear low density polyethylene, Kersten disclosing this being a well known polyethylene and as the selection of a known plastic  (linear low density polyethylene) to make a container of a type made of plastics (polyethylene) prior to the invention has been held obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) and MPEP 2144.07.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bacehowski in view of Gajewski and further in view of Strassman and further in view of Kersten as applied to claim 19 above, and further in view of Parker et al. (US 2017/0328763).
Regarding claim 20, teachings of Bacehowski, Gajewski, Strassman, and Kersten are described above and Bacehowski further discloses coupling the connector to the container by radio frequency welding or direct heat welding (see col. 3, l. 60-col. 4, l. 7) but none of these references disclose securing the end portion of the tube includes co-extruding the tube and the connector or overmolding the connector about the tube. 
Bacehowski discloses gluing the tube and connector (see col. 3, ll. 52-55) Parker discloses different ways of securing a part to a tube in a medical device (see para. 109), being reasonably pertinent to the problem of securing the tube and the connector, and therefore Parker is analogous prior art. Parker discloses that overmolding the part about the tube is a well known equivalent of gluing (via sealing and letting set) a part on a tube in securing the part to the tube (see para. 109). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the securing include overmolding the connector about the tube, as Parker discloses that this is equivalent with securing via gluing, and it has been held that substituting known equivalents for the same purpose (in this case, it would be joining) is obvious to one of ordinary skill in the art (see MPEP 2144.06). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781